Citation Nr: 0601003	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-17 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel






INTRODUCTION

The veteran had active service from August 1967 to September 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Remand from the United States Court of Appeals 
for Veterans Claims (Court) in June 2005.  This matter was 
originally on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Court's June 21, 2005 Order and the Joint 
Motion for Remand, VA treatment records identified by the 
veteran in VA Form 21-4142 (Authorization and Consent to 
Release Information to VA) dated in July 2001, must be 
obtained from the VA Medical Center in Cincinnati, Ohio and 
Walter Reed Hospital in Washington, D.C.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain all records from the VA 
Medical Center in Cincinnati, Ohio and 
Walter Reed Hospital in Washington, D.C., 
pertaining to any treatment the veteran 
received for a psychiatric disorder 
during service and after service (August 
1967 to date).  The search should include 
any archived or retired records.  If no 
records are available, please make 
specific note of that fact in the claims 
file.  

2.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

